Citation Nr: 9910931
Decision Date: 04/21/99	Archive Date: 06/24/99

DOCKET NO. 95-09 789               DATE APR 21, 1999

On appeal from the Department of Veterans Affairs Regional Office
in St. Petersburg, Florida

THE ISSUE

Entitlement to an increased evaluation for post traumatic stress
disorder (PTSD), currently evaluated as 10 percent disabling.

REPRESENTATION

Appellant represented by: The American Legion

REMAND

The veteran served on active duty from December 1965 to December
1967.

This appeal arose from a September 1998 rating decision of the St.
Petersburg, Florida, Department of Veterans Affairs (VA), Regional
Office (RO), which granted service connection for PTSD, assigning
it a 10 percent disability evaluation.

The veteran has contended, in essence, that his service-connected
PTSD is more disabling than the current disability evaluation would
suggest. He indicated that he suffers from sleep difficulties,
nightmares, intrusive thoughts, an exaggerated startle response and
guilt. Therefore, he believes that an increased evaluation is
justified.

VA has a duty to assist the veteran in the development of all facts
pertinent to his claim. 38 U.S.C.A. 5107(a) (West 1991); 38 C.F.R.
3.103(a) (1994). This includes the duty to obtain a VA examination
which provides an adequate basis upon which to determine
entitlement to the benefit sought, as well as the duty to obtain
all relevant treatment records. Littke v. Derwinski, 1 Vet. App. 90
(1991). Examinations by specialists are recommended in those cases
which present a complicated disability picture. Hyder v. Derwinski,
1 Vet. App. 221 (1991). Moreover, examinations must address the
rating criteria in relation to the veteran's symptoms. See Johnson
v. Brown, 9 Vet. App. 7 (1996).

In the instant case, the Board of Veterans' Appeals (Board) notes
that the veteran was examined by VA in August 1994. This
examination diagnosed both PTSD and schizoaffective disorder,
depressed type. However, this examination did not clearly
differentiate between those symptoms related exclusively to the
veteran's PTSD and those related to his schizoaffective disorder.
While a Global Assessment of Functioning (GAF) Score was provided,
there was again no way to distinguish which mental disorder (PTSD
or schizoaffective disorder) had resulted in this decrease in
functioning. An October 1997 statement from a counselor at the Vet
Center had noted that the veteran became very agitated and nervous
while discussing Vietnam. He would pace and would often abruptly
end a session. He displayed a marked inability to talk about
Vietnam. Another VA examination was conducted in July 1998.
However, the stated purpose of this examination was to specifically
cite which instances in Vietnam caused the exacerbation of his
current PTSD. While a GAF Score was provided, there was no mental
status examination performed. He was not noted to be psychotic, but
his PTSD symptoms were not discussed. As such, it is clear that his
PTSD symptoms were not related to the rating criteria. As a
consequence, this examination provides an inadequate basis upon
which to determine entitlement to the benefit sought.

2 -

Moreover, it is found that the RO should make every attempt to
ascertain that a complete record is available. Therefore, the RO
should determine if there are any further VA outpatient treatment
records available for review prior to a final determination of the
veteran's claim.

Under the circumstances of this case, it is found that additional
assistance would be helpful, and this case will be REMANDED to the
RO for the following:

1. The RO should contact the Orlando VA Medical Center's Mental
Health Clinic and request that they provide copies of the veteran's
outpatient treatment records developed between November 1997 and
the present. Once obtained, these should be associated with the
claims folder.

2. Once the above requested development has been completed and the
requested records have been associated with the claims folder, the
RO should afford the veteran a complete VA psychiatric examination
by a qualified physician in order to ascertain the current nature
and degree of severity of the service-connected PTSD. The examiner
should differentiate, to the extent possible, those symptoms
related solely to the service- connected PTSD and those caused by
any other nonservice-connected disorder(s) (to include
schizoaffective disorder). In evaluating the severity of the
veteran's service-connected PTSD, the examiner should rely upon the
following rating criteria:

100 percent: total occupational and social impairment, due to such
symptoms as: gross impairment in thought processes or
communication; persistent delusions or hallucinations; grossly
inappropriate

behavior; persistent danger of hurting self or others; intermittent
inability to perform activities of daily living (including
maintenance of minimal personal hygiene); disorientation to time
and place; memory loss for names of close relatives, own
occupation, or own name;

70 percent: Occupational and social impairment, with deficiencies
in most areas, such as work, school, family relations, judgment,
thinking, or mood, due to such symptoms as: suicidal ideation;
obsessional rituals which interfere with routine activities; speech
intermittently illogical, obscure, or irrelevant; near-continuous
panic or depression affecting the ability to function
independently, appropriately and effectively; impaired impulse
control (such as unprovoked irritability with periods of violence);
spatial disorientation; neglect of personal appearance and hygiene;
difficulty in adapting to stressful circumstances (including work
or a worklike setting); inability to establish and maintain
effective relationships;

50 percent: occupational and social impairment with reduced
reliability and productivity due to such symptoms as: flattened
affect; circumstantial, circumlocutory, or stereotyped speech;
panic attacks more than once a week;

difficulty in understanding complex commands; impairment of short-
and long- term memory (e.g., retention of only highly learned
material, forgetting to complete tasks); impaired judgment;
impaired abstract thinking; disturbances of motivation and mood;
difficulty in establishing and maintaining effective work and
social relationships;

30 percent: occupational and social impairment with occasional
decrease in work efficiency and intermittent periods of inability
to perform occupational tasks (although generally functioning
satisfactorily, with routine behavior, self- care, and conversation
normal), due to such symptoms as: depressed mood, anxiety,
suspiciousness, panic attacks (weekly or less often), chronic sleep
impairment, mild memory loss (such as forgetting names, directions,
recent events)

The examiner should relate the veteran's PTSD symptoms to these
criteria.

The examiner should also assign the veteran's PTSD symptoms a GAF
Score and should provide an explanation of what this score
represents. A narrative substitute for this Score is also
acceptable.

All indicated special studies deemed necessary should be
accomplished.

- 5

The claims folder is to made available to the examiner prior to the
examination so that the veteran's entire history can be taken into
consideration, and the examiner is asked to indicate in the
examination report that the complete file has been reviewed.

A complete rationale for all opinions expressed should be provided.

3. Following completion of the foregoing, the RO must review the
claimsfolder and ensure that all of the foregoing development
actions have been conducted and completed in full. If any
development is incomplete, including if the requested examination
does not include all tests reports, special studies or opinions
requested, appropriate corrective action is to be implemented.

In the event that the veteran's claim remains denied, in whole or
in part, he and his representative should be provided an
appropriate supplemental statement of the case, and an opportunity
to respond, and the case should be returned to the Board for
further appellate consideration, if otherwise in order. The
appellant is free to furnish additional evidence while his case is
in remand status. Quarles v. Derwinski, 3 Vet. App. 129, 141
(1992).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims (known as the United States Court of Veterans
Appeals prior to March 1, 1999) for additional development or other
appropriate action must be handled in an expeditious manner. See
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp.
1998) (Historical and Statutory Notes). In addition, VBA's
Adjudication Procedure Manual, M21-1, Part IV,

6 -

directs the ROs to provide expeditious handling of all cases that
have been remanded by the Board and the Court. See M21-1, Part IV,
paras. 8.44-8.45 and 38.02-38.03.

L. M. BARNARD 
Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991), only a decision of the Board of
Veterans' Appeals is appealable to the United States Court of
Appeals for Veterans Claims (known as the United States Court of
Veterans Appeals prior to March 1, 1999). This remand is in the
nature of a preliminary order and does not constitute a decision of
the Board on the merits of your appeal. 38 C.F.R. 20.1100(b)
(1998).

7 - 

